United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1537
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Jeffrey L. Ducksworth

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 12, 2018
                                Filed: July 6, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Jeffrey Ducksworth pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His six prior felony convictions
placed Ducksworth in Criminal History Category VI, resulting in an advisory
guidelines sentencing range of 51 to 63 months imprisonment. The district court1
varied upward and imposed a 72-month sentence. Ducksworth appeals, arguing the
district court committed a clear error of judgment and imposed a substantively
unreasonable sentence when it varied upward based on Ducksworth’s criminal
history. We affirm.

       Ducksworth stole the firearm in question from a vehicle in Clay County,
Missouri, on June 30, 2015. In July he stole a credit card from a vehicle in Platte
County, and in August he attempted to use another stolen credit card at a gas station
in Clay County. He pleaded guilty to state court offenses for the July and August
thefts before being indicted for this firearm offense. At sentencing, the district court
noted that Ducksworth had six state court felony convictions for non-violent offenses
between 2005 and 2015; he served relatively short sentences and then resumed
stealing when released. Recognizing that Ducksworth had taken responsibility and
expressed remorse, and considering “all the other [sentencing] factors,” the court
imposed an upward variance “driven because of your criminal history and the need
to protect the public and the need for deterrence.” Ducksworth argues the court
placed too much emphasis on his criminal history and failed to impose a sentence
“sufficient, but not greater than necessary.” 18 U.S.C. § 3553(a). However, “a
sentencing court has wide latitude to weigh the section 3553(a) factors in each case
and assign some factors greater weight than others.” United States v. Roberts, 747
F.3d 990, 992 (8th Cir. 2014) (quotation omitted). There was no abuse of the district
court’s substantial sentencing discretion.

      The judgment of the district court is affirmed.
                     ______________________________



      1
      The Honorable Greg Kays, Chief Judge of the United States District Court for
the Western District of Missouri.

                                          -2-